Citation Nr: 1123693	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for malignant melanoma, claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he developed malignant melanoma as a result of exposure to Agent Orange while serving in Vietnam.  His personnel record (DD Form 214) shows that he served in the Republic of Vietnam from October 1971 to April 1972 and is thus presumed to have been exposed to Agent Orange.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Postservice medical records show that he has been diagnosed as having malignant melanoma.  The RO denied this claim in May 2009 on the basis that there is no medical evidence linking the Veteran's malignant melanoma to service, including exposure to Agent Orange.

While malignant melanoma is not on the presumptive list of disabilities for veterans that are presumed exposed to Agent Orange under 38 C.F.R. § 3.309(e), service connection is still possible on a direct service connection basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  In this regard, the Veteran asserted in his substantive appeal in February 2010 that VA medical personnel encouraged him to file a claim for service connection for this disability and that he has submitted medical treatise information that supports a link between exposure to Agent Orange and malignant melanoma.  The Veteran claims that at the very least VA should obtain a medical opinion.  The Board agrees. 

With respect to VA examinations, the United States Court of Appeals for Veterans Claims (Court) found in McClendon v. Nicholson, 20 Vet. App. 79 (2006), that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim).  See also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

As noted above, the Veteran has submitted medical treatise information that supports a link between Agent Orange and melanoma.  While recognizing that medical treatise information alone unaccompanied by a medical opinion by a professional is insufficient to establish the requisite nexus evidence to warrant service connection, it does in this case establish a plausible causality of nexus.  See Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  Thus, given VA's duty to obtain a VA examination when the evidence indicates that the claimed disability may be associated with in-service injuries, see 38 C.F.R. § 3.159(c)(4), and McClendon, supra, (recognizing that the latter element is a low threshold), a remand is necessary for further medical assessment with a nexus opinion.  See also 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Updated VA treatment records for the Veteran pertaining to treatment of the skin should be obtained and added to the claims folder.

2.  The Veteran should be scheduled for a VA examination for the purpose of obtaining a nexus opinion concerning inservice Agent Orange exposure and malignant melanoma, with noted claims file review including service treatment records and medical treatise information.  The examiner should opine as to whether it is at least as likely as not (a 50% degree of probability or higher) that the Veteran's malignant melanoma is related to military service, to include exposure to Agent Orange.  A rationale should be expressed for the opinion.

3.  Thereafter, the Agency of Original Jurisdiction should review the record and determine if the benefit sought can be granted.  If the benefit remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

